Citation Nr: 1103718	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  09-35 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, 
to include as secondary to a service-connected right leg and/or 
knee disability.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran had service from September 1950 to February 1952.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the above claims.

The Veteran's claims were previously before the Board.  In a May 
2010 decision, the Board reopened the Veteran's claim of 
entitlement to service connection for a left knee disorder and 
remanded both claims listed above for further development.  All 
directed development has been completed, and the Veteran's claims 
are properly before the Board at this time.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no evidence of record of a relationship between the 
Veteran's diagnosed left knee degenerative disease and his 
service.

2.  The preponderance of the evidence on the question of whether 
there exists a nexus between the Veteran's left knee degenerative 
disease and his service-connected right knee or right leg 
disabilities weighs against the claim.

3.  The Veteran has been granted service connection for right 
knee, internal derangement with loose foreign bodies and residual 
leg shortening, status post open reduction internal fixation of 
the tibia and femur (rated as 30 percent disabling), degenerative 
changes, lumbar spine, associated with right knee disability 
(rated as 20 percent disabling), and residual, fracture of the 
left tibia and fibula (rated as 0 percent disabling).  His 
combined rating is 40 percent.

4.  The Veteran previously worked as a car salesman, loan manager 
for a commercial credit corporation, business manager for a dairy 
company, rural carrier, hotel owner and operator, restaurant 
franchise owner, and real estate salesman.  He is now retired.  

5.  The Veteran's service-connected disabilities do not meet the 
minimum percentage requirements for award of a TDIU, and these 
disabilities are not shown to prevent him from obtaining or 
retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disorder, 
to include as secondary to a service-connected right leg and/or 
knee disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) and that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a January 2008 letter, the RO provided notice to the Veteran 
explaining what information and evidence was needed to 
substantiate the claim for service connection, including on a 
secondary basis, what information and evidence must be submitted 
by the appellant, and what information and evidence would be 
obtained by VA.  This letter provided the Veteran with 
information pertaining to the assignment of disability ratings 
and effective dates, as well as the type of evidence that impacts 
those determinations.  A July 2008 letter provided the Veteran 
with notice regarding what evidence was needed to substantiate 
his claim for a TDIU.  These letters were issued prior to the 
October 2008 initial adjudication of the Veteran's claims.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent evidence associated with the 
claims file consists of service, VA, and private records and the 
reports of August 2006, October 2008, and July 2010 VA 
examinations.  Also of record and considered in connection with 
the appeal are various written statements provided by the 
Veteran, and by his attorney, on his behalf.  The Board also 
finds that no additional RO action to further develop the record 
is warranted.

The Veteran was provided with a VA examination pertinent to his 
claim for service connection in July 2010.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The examination was conducted 
by a physician who interviewed the Veteran, thoroughly reviewed 
the claims file, examined the Veteran, and provided conclusions 
with rationales supported by the evidence of record.  Therefore, 
the Board finds that this examination is adequate.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with either of the claims.  
Consequently, any error in the sequence of events or content of 
the notice is not shown to prejudice the Veteran or to have any 
effect on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of any of the matters on 
appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Service Connection for Left Knee

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For certain chronic diseases, such as arthritis, a presumption of 
service connection arises if the disease is manifested to a 
degree of 10 percent within a year following discharge from 
service.  38 C.F.R. § 3.307, 3.309.  Further, service connection 
may be granted for disability proximately due to or the result of 
a service-connected disability and where aggravation of a 
nonservice-connected disorder is proximately due to or the result 
of a service-connected disability.  38 C.F.R. § 3.310(a) and as 
revised by 71 Fed. Reg. 52744-52747 (final rule revising § 3.310 
to conform to the Court's holding in Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Veteran's service treatment records contain no evidence of 
treatment for or diagnosis of left knee symptoms or disability.

In August 2006, the Veteran underwent VA examination.  The 
Veteran reported that his service-connected right knee disability 
made him place of all his weight on the left side of his body, 
due to pain and a leg length discrepancy.  This caused pain in 
his left knee.  He reported such discomfort for at least two 
years.  He reported chronic intermittent pain with a throbbing 
sensation.  On examination, the Veteran had a very pronounced 
limp on the right side of his body.  His posture was leaning to 
the right side, and he used a cane.  The diagnosis was strain of 
the left knee.  The examiner indicated that it would be mere 
speculation to state that the left leg condition was related to 
or caused by the right knee disability.  An x-ray of the left 
knee was normal.

In an October 2009 written statement, P.G., M.D., indicated that 
he had seen and evaluated the Veteran.  The Veteran described 
right lower extremity and spine conditions that resulted in a 
right lower extremity leg length discrepancy.  Now, the Veteran 
had left knee pain that is consistent with degenerative changes 
in the left knee.  Dr. G opined that it was possible that 
degenerative changes in the left knee could possibly be the 
result of a leg length discrepancy that puts more stress and more 
contact pressures across the knee than what he would have 
otherwise.

In July 2010, the Veteran underwent VA examination.  The claims 
file was reviewed, and the examiner noted that the service 
treatment records were silent for left knee degeneration.  
Service records did show a comminuted fracture of the right thigh 
and surgery that resulted in a right lower extremity that was 
slightly shorter than the left lower extremity.  The October 2009 
written statement from Dr. G was noted, and the Veteran indicated 
that he had seen Dr. G twice for his left knee.  The Veteran 
stated that his left knee began hurting six years ago.  There was 
no injury at that time, and pain worsened since then.  X-rays 
revealed mild degenerative changes.  The diagnosis was left knee 
degenerative disease with mild functional limitation.  The 
examiner indicated that it was not caused by or a result of any 
left knee condition treated in service, because there was no left 
knee condition documented in the service treatment records.  The 
examiner also indicated that it was less likely than not caused 
by or a result of the Veteran's service-connected right leg or 
knee disabilities, because of the 44-year interval between the 
right lower extremity fractures in 1950 and the onset of symptoms 
in the left knee.  The x-ray of the left knee was normal as 
recently as 2006.  The current left knee degenerative change was 
not greater than expected for age.  The examiner indicated that 
the preponderance of the evidence did not support aggravation of 
the condition beyond the natural progression by the service-
connected right leg or knee disabilities.

Based on the evidence of record, the Board finds that service 
connection for a left knee disability is not warranted.

First, with regard to whether the Veteran has a left knee 
disability that began in service, the evidence shows that there 
was no treatment for the left knee during service, the Veteran 
has not contended that his left knee is directly related to 
service.  He indicated that his left knee symptoms did not begin 
until approximately 2004, and there was no diagnosis of a left 
knee disorder shown in the record until 2009.  Degenerative 
changes of the left knee were not shown on x-ray until 2010.  
Therefore, all of the evidence of record is against a finding 
that the Veteran's left knee disorder began in service or was 
manifested to a compensable degree within one year of separation.  
As there is no medical or lay evidence to support this finding, 
service connection on this basis must be denied.  38 C.F.R. 
§§ 3.303, 3.307, 3.309.

The Veteran has contended that his left knee disability is 
secondary to his service-connected right knee and leg 
disabilities.  The relevant and competent opinions of record have 
been provided by Dr. G and the July 2010 VA examiner.  The Board 
notes that the August 2006 VA examiner indicated that he could 
not find that the Veteran's left knee disorder was related to his 
right knee disability without resorting to speculation.  At the 
outset, the Board finds that this is not pertinent evidence in 
this matter.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993) 
(where a physician is unable to provide a definite causal 
connection, the opinion on that issue constitutes "what may be 
characterized as non-evidence" that has no probative value) 
overruled on other grounds by Robinson v. Mansfield, 21 Vet. App. 
545, 550-51 (2008).  See also Fagan v. Shinseki, 573 F3d. 1282 
(Fed Cir. 2009) indicating that such an opinion is not pertinent 
evidence one way or the other regarding service connection.

The Veteran is certainly competent to describe his left knee 
symptoms, including their onset, Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007), and the Board has found that the Veteran's 
statements in this regard are credible.  While in some cases, lay 
evidence may be competent to establish a nexus, Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir.2006); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the question of 
causation-in this case whether a left knee disorder is related 
to the service-connected right knee or right leg disability-is 
one that is outside the purview of a layperson.

The Board acknowledges that Jandreau can be interpreted as 
enabling a layperson to speak as to etiology in some limited 
circumstances in which nexus is obvious merely through lay 
observation, such as a fall leading to a broken leg.  However, 
the question of causation here involves a more complex 
relationship that is not an easily observable, cause-and-effect 
relationship.  Therefore, the Board finds, in this case, that the 
Veteran, who has not asserted that he has any medical background 
or expertise, is not competent to address whether the left knee 
diagnosed disorder is related to his service-connected right knee 
or right leg disabilities.

Therefore, for a determination as to whether the Veteran's left 
knee disorder is related to his service-connected right knee or 
right leg disability, the Board must turn to the competent, 
medical evidence of record.  As stated above, Dr. G and the July 
2010 VA examiner have provided the competent opinions of record 
on this matter.  Based on a review of this evidence, the Board 
finds that the opinion of the July 2010 VA examiner is more 
probative than that of Dr. G.

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 
367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Indeed, the Court has declared that in adjudicating a claim, the 
Board has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).

Here, both the opinion provided by Dr. G and the opinion provided 
by the July 2010 VA examiner are competent and credible.  
However, the Board finds that the opinion provided by the July 
2010 VA examiner is more probative.  Specifically, Dr. G's 
opinion stated only that it was "possible" that the 
degenerative changes in the left knee were due to the right knee 
or leg disability.

The Board notes, therefore, that Dr. G's statement leaves open 
the possibility that the left knee disorder is not related to the 
right knee or right leg disabilities.  Such a statement is 
speculative and does not provide an adequate basis to allow a 
claim.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
There is a line of precedent cases discussing the lesser 
probative value of opinions that are equivocal, which essentially 
state that a causal relationship is possible.  See, e.g., Perman 
v. Brown, 5 Vet. App. 227, 241 (1993); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).

Due to the nature of Dr. G's opinion, the Board can only afford 
it relatively little probative weight.  The July 2010 VA 
examiner's opinion, however, indicated definitively that it was 
less likely than not that the left knee degenerative disease was 
caused by or a result of the right leg or knee disabilities.  The 
VA examiner thoroughly reviewed the claims file, examined the 
Veteran, and provided a rationale for the conclusion that was 
based upon the evidence of record.  The Board concludes that this 
opinion is highly probative evidence in this matter.  Therefore, 
based upon weighing the competent evidence of record, the Board 
finds that the evidence against the Veteran's claim is more 
probative and outweighs the evidence in support of his claim.  
Therefore, service connection for a left knee disorder is not 
warranted.

III.  TDIU

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when it 
is found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2010).

In this case, the Veteran does not meet the schedular criteria 
for TDIU.  The Veteran's disabilities are: right knee, internal 
derangement with loose foreign bodies and residual leg 
shortening, status post open reduction internal fixation of the 
tibia and femur, rated 30 percent disabling; degenerative 
changes, lumbar spine, rated 20 percent disabling; and residual, 
fracture of the left tibia and fibula, rated noncompensable.  The 
Veteran's combined rating is 40 percent.  As the Veteran does not 
have a single disability rated 60 percent disabling or a combined 
rating of 70 percent or more, he does not meet the threshold 
requirements for TDIU.

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, may 
nonetheless be granted, in exceptional cases, when the Veteran is 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 
4.16(b).  Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular 
rating is in order when there exists such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.

During his August 2006 VA examination, the Veteran reported that 
he was retired.  He was unable to perform chores around the house 
but could perform other activities of daily living.

In a June 2008 written statement, the Veteran indicated that he 
was unable to stand or walk for any length of time.  He was also 
taking pain medication, which made it hard for him to concentrate 
on common tasks.

On his July 2008 claim, the Veteran indicated that his right leg, 
hip, and knee prevented him from securing or following any 
substantially gainful occupation.  He had been self-employed and 
last worked from January 1994 to January 1999.  His highest gross 
earnings per month were $10,000.  He indicated that his 
disability affected his full-time employment beginning on January 
1, 2005.  He earned $125,000 in 1985 working in land development.  
The Veteran denied leaving his last job due to his disability.  
He has not tried to obtain employment since he became too 
disabled to work.  The Veteran indicated that he completed three 
years of college and obtained no other training or education.

During an October 2008 VA examination, the Veteran indicated that 
he last worked in 2004 as a real estate agent.  He was 
independent in his activities of daily living and able to drive.  
The examiner noted that impediments to usual occupation were not 
applicable.

During his July 2010 VA examination, the Veteran indicated that 
he previously worked as a car salesman, loan manager for a 
commercial credit corporation, business manager for a dairy 
company, rural carrier, hotel owner and operator, restaurant 
franchise owner, and real estate salesman.  He was retired.  He 
stopped working six years ago due to prostate cancer and three 
heart attacks.

The Board finds that the record does not present any unusual 
factors that might serve as a predicate for a finding of 
unemployability.  The Veteran has not been hospitalized for any 
problems related to his service-connected disabilities.  While he 
contends that he is unable to work due to his service-connected 
disabilities, the Veteran denied retiring because of these 
disabilities, and the October 2008 VA examiner opined that 
impediments to the Veteran's usual occupation were not 
applicable.  There is no competent opinion of record stating 
otherwise.

Accordingly, the Board finds that the evidence demonstrates that 
the Veteran's service-connected disabilities, alone, do not 
render him unable to secure or follow a substantially gainful 
employment, and referral for extraschedular consideration is not 
warranted.


ORDER

Service connection for a left knee disorder, to include as 
secondary to a service-connected right leg and/or knee 
disability, is denied.

Entitlement to a TDIU is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


